Citation Nr: 0835476	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
Hepatitis C.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1980 to March 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied increased ratings for the service-connected 
Hepatitis C and hemorrhoids, both rated as noncompensably 
disabling.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in July 2006.  A transcript of 
his testimony is associated with the claims file.  

The issue of entitlement to an increased (compensable) rating 
for the service-connected hemorrhoids is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected Hepatitis C is productive 
of Ludwig's portal inflammatory Grade 1, Lobular inflammatory 
Grade 0 and Fibrosis Stage 1, with symptomatology more nearly 
approximating that of intermittent fatigue, malaise, and 
anorexia.

2.  Daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication has not been demonstrated, and the veteran does 
not have incapacitating episodes associated with his 
Hepatitis C.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation, 
but no more, for the service-connected Hepatitis C are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.114, 
Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the veteran after the initial adjudication, in 
March 2006 and May 2008, and the May 2008 letter in 
particular, provided notice of how disability ratings are 
assigned and included the specific rating criteria pertaining 
to Hepatitis C and hemorrhoids.  The May 2008 notice letter 
was followed by a June 2008 Supplemental Statement of the 
Case (SSOC).  

The notice errors in this case do not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a compensable rating for his Hepatitis C.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected Hepatitis C is rated pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under Diagnostic Code 7354, a noncompensable rating is 
assigned for nonsymptomatic Hepatitis C.  A 10 percent rating 
is warranted when the veteran has serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to the hepatitis infection: intermittent fatigue, 
malaise, and anorexia; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period.  A 20 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or, for 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  A 40 percent 
rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or, for incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  
Sequelae, such as cirrhosis or malignancy of the liver, are 
rated under an appropriate diagnostic code.  Significantly, 
however, the same signs and symptoms evaluated as the basis 
for evaluation under Code 7354 may not also be used for 
evaluation under a different diagnostic code as sequelae.  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.112, Code 7354, 
Notes 1 and 2.

To warrant a rating under Diagnostic Code 7312, for cirrhosis 
of the liver, primary biliary cirrhosis, or cirrhotic phase 
of sclerosing cholangitis, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114, Diagnostic Code 7312, Note.  

Under Diagnostic Code 7312, a 10 percent disability rating is 
provided for cirrhosis of the liver manifested by symptoms 
such as weakness, anorexia, abdominal pain, and malaise.  A 
30 percent evaluation is assigned for cirrhosis when there is 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss. 

The veteran's Hepatitis C has been evaluated at VA 
examinations in August 2003, June 2005, July 2006 and 
December 2007  These examination reports reveal that the 
veteran has consistently reported generalized fatigue, 
malaise, and abdominal pain.  Other than a positive Hepatitis 
C antibody, however, objective findings on physical 
examinations were essentially negative.  Liver function tests 
were normal, and there was no vomiting, hematemesis or melena 
noted.  There was no malabsorption, malnutrition, noticeable 
weight gain or loss, or steatorrhea.  There was no loss of 
muscle strength or wasted noted, and there was no ascities, 
or evidence of portal hypertension, jaundice, palmar erythema 
or spider angiomata.  Testing revealed Ludwig's portal 
inflammatory Grade 1, Lobular inflammatory Grade 0, and 
Fibrosis Stage 1.  

At examination in December 2007, the examiner specifically 
indicated that the veteran had no incapacitating episodes 
during the previous year, had no treatment for his Hepatitis 
C, and had no extrahepatic manifestations of liver disease.  
The examiner did note, however, that the veteran had stomach 
pain, nausea almost daily, and fatigue 5 nights of the week.  
Tenderness in the lower abdomen was noted, but with no 
organomegaly.  

Although the veteran does not have extrahepatic 
manifestations of liver disease, and the objective findings 
on VA examinations are essentially negative, the veteran does 
report intermittent fatigue and malaise and anorexia with 
nausea.  These symptoms were also described by the veteran at 
his personal hearing at the RO in July 2006.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, in this case, the veteran's lay statements regarding 
his symptoms of fatigue and malaise have been linked to the 
service-connected Hepatitis C by multiple VA doctors.  
Moreover, the outpatient VA treatment records support the 
veteran's assertions, documenting, for example, complaints of 
nausea and mild symptoms in April 2005, and June 2005.  

In light of the veteran's intermittent fatigue and malaise, 
with periods of nausea, the criteria for the assignment of a 
10 percent rating, but no higher, are more nearly 
approximated for the service-connected Hepatitis C.  

A rating in excess of 10 percent is not for application in 
this case.  The veteran has not demonstrated more than 
intermittent fatigue and malaise, does not require dietary 
restriction or continuous medication, and does not suffer 
from incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12-
month period.  Moreover, the veteran does not have a 
confirmed diagnosis of cirrhosis such that a rating in excess 
of 10 percent would be assignable under Diagnostic 7312.  

The evidence of record supports the assignment of a 10 
percent rating, but not higher, for the service-connected 
Hepatitis C.  The criteria for the assignment of this 10 
percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased rating to 10 percent, but no higher, is granted 
for the service-connected Hepatitis C, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The veteran seeks a compensable rating for the service-
connected hemorrhoids.  

Mild and moderate hemorrhoids are rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  To warrant a 
compensable, 10 percent, rating, the hemorrhoids, external or 
internal, must be large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

Although the veteran has been afforded VA compensation & 
pension (C&P) examinations to specifically address the 
severity of the service-connected hemorrhoids in June 2005, 
July 2006 and December 2007, it is still unclear as to 
whether the veteran's hemorrhoids are mild, moderate, or 
severe, whether his complaints of intermittent bleeding are 
caused by the hemorrhoids, or some other condition, and 
whether the hemorrhoids are thrombotic and/or are productive 
of excessive redundant tissue.  

Moreover, at his July 2006 personal hearing before a DRO at 
the RO, the veteran testified that he often has trouble 
controlling his bowels with evidence of fecal leakage; thus, 
it appears that the veteran is asserting that this loss of 
sphincter control is related to the service-connected 
hemorrhoids.  This issue has yet to be addressed by a VA C&P 
examiner.

Although the VA examinations noted above do not show current 
evidence of bleeding or thrombotic hemorrhoids, the veteran 
asserts that he does experience frequent outbreaks, and VA 
outpatient treatment records from September 2004, January 
2005, March 2005 and April 2005 suggest that the veteran does 
have a chronic bleeding problem, and in March 2005 in 
particular, the possibility of ulcerative colitis was 
discussed, although there is no evidence that this was ever 
diagnosed.  In addition, the June 2005 VA examination 
indicated that the veteran had a "large internal 
hemorrhoid" based on anoscopy and VA records from March 2007 
reveal that the veteran required prescription suppositories 
for his hemorrhoid condition.  

In short, the previous examinations of record are inadequate 
for rating purposes.  Although unfortunate, a remand is 
necessary to afford the veteran another VA examination to 
accurately determine the severity of the hemorrhoid 
condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hemorrhoids, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA rectal 
examination to determine the current 
severity of the service-connected 
hemorrhoids in terms of the Rating 
Schedule.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide a detailed summary 
of the frequency and severity of the 
veteran's internal and external 
hemorrhoids, including whether there is 
evidence of frequent recurrences such as 
excessive redundant tissue, regardless of 
whether there are active bleeding 
hemorrhoids at the time of the 
examination.  The examiner should also 
address the veteran's completes of 
impaired sphincter control and fecal 
leakage, in terms of whether they are a 
residual of the hemorrhoids, or a 
manifestation of some other, unrelated 
condition.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


